EXHIBIT 10.2

INSTRUCTURE, INC.

6330 South 3000 East, Suite 700

Salt Lake City, Utah 84121

February 13, 2020

INSTRUCTURE, INC.

6330 South 3000 East, Suite 700

Salt Lake City, Utah 84121

Attention: Daniel Goldsmith

Re:    Amended and Restated Waiver of Certain CIC Benefits

Dear Mr. Goldsmith:

Reference is made to (i) that certain Executive Agreement, dated as of June 4,
2018, by and between Daniel Goldsmith (“Executive” or “you”) and Instructure,
Inc., a Delaware corporation (the “Company” and such agreement, the “Executive
Agreement”), (ii) the Minutes of the Compensation Committee of the Company,
dated as of April 17, 2018 (the “Minutes”), (iii) that certain letter agreement,
dated as of December 4, 2019, by and between you and the Company (the “Original
Agreement”), (iv) that certain Agreement and Plan of Merger, dated as of
December 4, 2019, by and among Instructure Holdings, LLC (f/k/a PIV Purchaser,
LLC), a Delaware limited liability company (“Parent”), PIV Merger Sub, Inc., a
Delaware corporation (“Merger Sub”), and the Company (as it may be amended,
supplemented or otherwise modified from time to time, the “Merger Agreement”),
and (v) that certain Amendment No. 1 to Agreement and Plan of Merger, dated as
of February 13, 2020, by and among Parent, Merger Sub and the Company (the
“Amendment”). Capitalized terms used but not otherwise defined herein shall have
the respective meanings set forth in the Minutes. You, the Company, Parent and
Merger Sub are sometimes referred to herein collectively as the “Parties” and
each, a “Party”.

By executing below, each of the Parties acknowledges and agrees that this letter
agreement shall amend, replace and supersede in its entirety, the Original
Agreement. The entry into this letter agreement is an express condition to
Parent’s willingness to enter into the Amendment and without the covenants,
agreements, releases and waivers set forth herein, Parent would not have entered
into the Amendment. Parent is relying on this letter agreement as an inducement
to consummate the transactions contemplated by the Merger Agreement as modified
by the Amendment.

Notwithstanding anything in the Executive Agreement or the Minutes to the
contrary, by executing below, you hereby acknowledge and agree that, contingent
upon the consummation of the transactions (the “Transactions”) contemplated by
the Merger Agreement (as amended by the Amendment):

 

  1.

(i) All of your outstanding stock awards (whether in the form of options or
RSUs) which vest prior to or on March 1, 2020 and (ii) fifty-two percent (52%)
of your outstanding stock awards (whether in the form of options or RSUs) which
vest after March 1, 2020 shall become fully vested with respect to the shares
subject thereto, effective immediately prior to the consummation of the
Transactions (clauses (i) and (ii), collectively, the “Accelerated Awards”);

 

  2.

The remaining forty-eight percent (48%) of your outstanding stock awards
(whether in the form of options or RSUs) which are unvested as of immediately
prior to the consummation of the Transactions (but, for the avoidance of doubt,
excluding any stock award that will vest on or prior to March 1, 2020 which will
vest pursuant to paragraph 1 above) shall automatically be forfeited and
cancelled upon consummation of the Transactions with no consideration payable
thereon, and you will have no further rights or entitlements with respect to
such awards (the “Forfeited Awards” and, together with the Accelerated Awards,
the “Equity Awards”); and

 

  3.

The consummation of the Transactions alone and the potential related changes in
your job



--------------------------------------------------------------------------------

  duties, responsibilities, title or authority solely as a result of the Company
no longer being publicly traded will not constitute Good Reason for purposes of
the Executive Agreement, including as contemplated in the Minutes. Without
limiting the foregoing, you nonetheless expressly and irrevocably waive and
release any and all claims you may have to terminate your employment for Good
Reason (as defined in the Executive Agreement or similar or related definitions
of “good reason” or “constructive dismissal” or the like in any plan, program,
agreement or other arrangement sponsored or implemented by the Company or any of
its affiliates) and to receive (i) the CIC Benefits (as defined in the Executive
Agreement) and (ii) any other payments, benefits or entitlements under any plan,
program, agreement or other arrangement sponsored by the Company or any of its
affiliates, in each case, in connection with your resignation of employment with
the Company for Good Reason based solely on the consummation of the Transactions
and the potential related changes in your job duties, responsibilities, title or
authority solely as a result of the Company no longer being publicly traded.

Without limiting the forfeiture and cancellation of the Forfeited Awards,
nothing contained in this letter agreement shall be considered a waiver of any
other compensation or benefits to which you may be entitled or a waiver of any
of your rights to raise a claim of Good Reason (or similar or related
definitions of “good reason” or “constructive dismissal” or the like) in any
plan, program, agreement or other arrangement sponsored or implemented by the
Company or its affiliates to the extent arising out of an act, failure to act or
other circumstance, in each case, that first occurs after the date hereof and
that is not related to the consummation of the Transactions and the potential
changes to your job duties, responsibilities, title or authority solely as a
result of the Company no longer being publicly traded and in connection with the
consummation of the Transactions.

Effective upon the consummation of the Transactions, you (on behalf of yourself
and your spouse, representatives, attorneys, assigns heirs, executors, and
administrators), fully, voluntarily and unconditionally hereby irrevocably
waive, fully and finally release, acquit and forever discharge the Company,
Parent, Merger Sub and their respective affiliates (including, following the
Transactions, Thoma Bravo, LLC and its affiliated investment funds), boards of
directors, employees, members, managers, equityholders and agents (collectively,
the “Released Parties” and each, a “Released Party”) from any and all claims,
actions, proceedings, suits, liabilities or obligations of any kind or nature
whatsoever (collectively, the “Claims” and each, a “Claim”), with respect to the
Forfeited Awards and the cancellation and forfeiture thereof. You agree that you
hereby waive all rights to sue or obtain equitable, remedial or punitive relief
from any or all Released Parties of any kind whatsoever with respect to the
Forfeited Awards. The release provided under this letter agreement with respect
to the Forfeited Awards extends to and will be binding upon you and each of your
heirs, representatives, beneficiaries, successors, assigns and affiliates, and
shall inure to the benefit of all of the Released Parties.

Each payment or benefit provided under this letter agreement is intended to be
either (1) exempt from Section 409A,, including, but not limited to, by
compliance with the short-term deferral exemption as specified in Treas. Reg.
Section 1.409A-1(b)(4), or (2) compliant with Section 409A, to the extent
subject thereto, and accordingly, the provisions of this letter agreement will
be administered, interpreted and construed, to the maximum extent permitted, to
be exempt therefrom or in compliance therewith. Each amount to be paid or
benefit to be provided to you pursuant to this letter agreement that constitutes
deferred compensation subject to Section 409A shall be construed as a separate
identified payment for purposes of Section 409A. Notwithstanding anything to the
contrary contained herein, the Company shall pay any tax, penalty or interest
imposed under Section 409A that you may incur (determined on an after tax basis)
in the event that any payment hereunder is subject to Section 409A and
determined not to be in compliance with Section 409A as a result of the
application of the terms of this letter agreement.

You agree that you shall not, except done in good faith in any claim, suit,
action or proceeding against you, the Company, Parent or Merger Sub, make any
derogatory or disparaging statement or communication regarding the Company,
Parent or Merger Sub, or any officer or director of the



--------------------------------------------------------------------------------

foregoing. Each of the Company, Parent and Merger Sub agree that it shall direct
and instruct its directors and officers to not, except done in good faith in any
claim, suit, action or proceeding against the you, the Company, Parent or Merger
Sub, as applicable, make any derogatory or disparaging statement or
communication regarding you. Nothing in this paragraph shall limit your, the
Company’s, Parent’s or Merger Sub’s ability to make true and accurate statements
or communications in connection with any disclosure such party reasonably
believes is required pursuant to applicable law, nor shall it limit such party’s
ability to make a good faith rebuttal of any untrue or misleading statements
made by any of the other parties hereto or their respective directors or
officers, as applicable.

Any press release or any similar public statement or disclosure regarding the
terms or existence of this letter agreement or the status of Executive’s
employment with the Company (or any termination thereof) shall require the prior
mutual consent of the parties hereto.

This letter agreement is binding on and enforceable against you, the Company,
Parent and Merger Sub notwithstanding any contrary provisions in the Merger
Agreement, and in the event of a conflict between the provisions of this letter
agreement and the Merger Agreement, the provisions of this letter agreement
shall control with respect to the Parties. This letter agreement is made
pursuant to and shall be governed by the laws of the State of Delaware, without
regard to conflict of law principles.

This letter agreement may be executed in multiple counterparts which, taken
together, shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this letter agreement by electronic mail in
portable document format (PDF) shall be effective as delivery of a manually
executed original counterpart to this letter agreement.

This letter agreement may not be altered, modified, amended or terminated (other
than any automatic termination as contemplated in the immediately succeeding
paragraph) except by written instrument signed by you, Parent, Merger Sub and
the Company. The failure of a Party to insist upon strict adherence to any term
of this letter on any occasion shall not be considered a waiver of such Party’s
rights or deprive such Party of the right thereafter to insist upon strict
adherence to that term or any other term of this letter agreement.

In the event that the Merger Agreement is terminated in accordance with the
terms thereof and the Transactions are not consummated, this letter agreement
shall automatically terminate and be null and void ab initio, and no Party
hereto shall have any obligations hereunder.

Please indicate your agreement with the foregoing by signing this letter
agreement below, and by signing below, you hereby acknowledge and agree that the
execution of this letter agreement will not constitute Good Reason pursuant to
the Executive Agreement.

* * * * * * *



--------------------------------------------------------------------------------

Sincerely,   INSTRUCTURE, INC.

By:   /s/ Matthew Kaminer Name:   Matthew Kaminer Its:   Chief Legal Officer

 

Signature Page to Waiver Agreement



--------------------------------------------------------------------------------

Acknowledged and Agreed as of February 13, 2020

 

Signature:  

/s/ Daniel Goldsmith    

  Daniel Goldsmith

Signature Page to Waiver Agreement



--------------------------------------------------------------------------------

Acknowledged and Agreed as of February 13, 2020

 

INSTRUCTURE HOLDINGS, LLC By:  

/s/ Holden Spaht

Name:   Holden Spaht Its:   President and Assistant Secretary

 

PIV MERGER SUB, INC. By:  

/s/ Holden Spaht

Name:   Holden Spaht Its:   President and Assistant Secretary

Signature Page to Waiver Agreement